1 Case 5:19-CV-00636-.]GB-SP Document 23-2 Filed 04/19/19 Page 1 of 14 Page |D #:299

1 Attorney Angela Swan, Esq., SBN 213”/'93

THE LAW OFFICES OF ANGELA SWAN, APC
21151 South Westem Avenue, Suite 177

3 Torrance, California 90501

Bus. (310)755-2515

4 Faxd (310)878-0349

Attomey for Plaintiffs.' ERIC M. MURPHY and GLENDA C. MURPHY

U_NITED STATES DISTRICT COU.R'I`
3 CENTRAL DISTRICT OF CAL[FORNIA
EASTERN DIVISION~SAN BERNARDIN()

10 ERlC M. WRPHY, an individual; and '
GLENDA C. MURPHY, an individual, CASE NO.: EDCV19-00636IGB(SPX)
Riverside, Courtroom: 1

Judge: Honorable JeSuS G Bemal

11

12 .
Plaintiffs,
13
1 4
VS. DECLARATION OF ERIC M. MURPHY lN
SUPPORT OF PLAINTIFFS’ EX PARTE
APPLICATION FOR 'I`EMPORAR'Y
RESTRAINING ORDER, AND TEMPORARY

AND PERMANENT INJUNCTIVE RELIEF

)

)

)

)

)

)

)

)

)
U.S. BANK NATIONAL 1
ASSOClATION, AS TRUSTEE FOR 1
11 mSTR ADIUSTABLE RATE 1
18 MORTGAGES TRUST 2007_1, 1
'* MORTGAGE PASS-THROUGH 1
19 CERT:FICATES, SERIES 2007_1; 1
F:DELITY NATIONAL TITLE 1
COMPANY; M:EGA CAPITAL 1
21 FUNDH\IG, H\IC.; POWER DEFAULT 1
SERVICES, INC.; OCWEN LOAN 1
SERWCING, LLC; MORTGAGE 1
23 ELECTRONIC REGISTRATION 1
SYSTEMS, INC.; WESTERN 1
24 PROGRESSIVE, LLC; and DOES 1 1
25 THROUGH 10,_11\1CLUSIVE, §
)

)

22

2 6 Defendants`
2 7 '

 

 

28 DECLARATION OF GLENDA C. MURPHY IN SUPPORT OF
PLAINTIFFS’ EX PARTE APPLICATION
l

 

 

 

-f Catt

10
11
12
13
14
15
16
17
18
19
25
21
22
23

2l1

26
27`

.28

e 5:19-CV-00636-.]GB-SP Document 23-2 Filed 04/19/19 Page 2 of 14 Page |D #:300

DECLARATION OF ERIC M. MURPHY

I, Eric M. Murphy, declare as follows:

l am a Plaintiff in this case, self~represented and l have personal knowledge of the
facts set out herein and if called as a Witness could and Would competently testify thereto.

This declaration is submitted in support of my Verified Ex Parte Application for
Temporary Restrajning Order, and 'l`emporary and Permanent lnjunctive Relief, and
Request for the Judge’s Approval of the Notice of Pendency of Action.

October 5, 1994, a Quitclaim Deed Was executed and recorded October 17, 1994,
granting my Wife and l the “Property” commonly known as 9965 McKinley Street,
Rancho Cucamonga, California_ 9173 0-, bearing Assessor Parcel Nurnber 0209~312-59.

October 5, 1994, a Deed of Trust (“DOT”) Was executed securing a loan of
$120,000.00, naming Long Beach Bank, FSB as the Lender and Trustee, Which Was a
conflict of interest; recorded October 17, 1994. 7

Defendants are threatening to unlawfully sale, assign and/or transfer my
ownership and security interest under a lDOT.

1 paid my mortgage on time during the entire existence of the loans. HoWever, the
Defendants committed identity theft, creating fraudulent DOT, and committed extortion
against my Wife and l, recording fraudulent Real Property documents in an effort to
unlawlnlly take our Property.

lanuary 2, 1996, a naudulent DOT Was executed purportedly securing a loan of

$20,000.0(), Which my Wife and I never received, naming Legend Financial GroupJ lnc.

 

 

 

DECLARATION OF ERIC M. NIURPHY
IN SUPPORT OF PLAlNTlFFS’ VERIE`IED
EX PARTE APPLICATION
2

\g\&

 

~ Ca_

I`l

y_.\

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

e 5:19-CV-00636-.]GB-SP Document 23-2 Filed 04/19/19 Page 3 of 14 Page |D #:301

as the Beneflciary and Lender, and Fi.rst American Title Company as Trustee; recorded
January 18, 1996.

June 23, 1997, a fraudulent DOT was executed purportedly securing a loan of
335,000.00, which my wife and I never received, naming Harbor View Mortgage as
Beneficiary, and American Title Company, as Trustee; recorded, July 10, 1997.

Plaintiffs allege that they were never aware of this transaction

J'uly 31, 1997 , a fraudulent Corporation Assignment of Deed of Trust was mailed
to my wife and I, and executed by Harbor View Mortgage, assigning all beneficiary
interest to Preferred Credit Corp., under the Haudulent DOT dated J unc 23, 1997, naming
Trustee as American Title Company. Tl:lis naudulent Corporation Assignment of Deed
of Trust was never recorded

November 23, 1999, a DOT was executed purportedly securing a loan of
5159,152.00, naming Chase Manhattan Mortgage Corporation (unqualifred to do business
in Califomia) as the Beneficiary under the laws of the State of New Jersey, and First
Southwestern 1`it1e Company of California as 'l`rustee; recorded December 3, 1999.

December 3, 1999, a DOT Was executed purportedly securing a loan of $5,500.()0,
naming Household Finance Corporation of California as Lender and Housekey Finance
Corporation as Trustee; recorded December 9, 1999.

December 9, 1999, a Full Reconveyance was recorded and executed by .Housel<:ey

Financial Corporation, as Trustee under a fraudulent DOT.

 

DECLARATION OF ERIC M. MURPHY
lN SU'PPORT OF PLAINTIFFS’ VERIFIED
EX PARTE A.PPLICATION
3

 

3

`,€:;¢

10

11

12

13

14

15

16

11

18

20

21

22

23

24

25

26

27

28

- CasHe 5:19-cV-00636-.]GB-SP Document 23-2 Filed 04/19/19 Page 4 of 14 Page |D #:302

l\/larch 3, 2000, an invalid Substitution of Trustee (“SOT”) was executed by
Preferred Credit Corporation, an unauthorized entity, under a fraudulent DOT executed
lune 23, 1997, naming Arnerican Title Company, as Trustee, recorded July 24, 1997,
naming Defendant U.S, BANK, as Substituted Trustee; recorded March 14, 2000. A
DOT was never recorded July 24, 1997, as the SOT states.

My Property was never legally assigned to Preferred Credit Corporation under a
DOT, purportedly executed lune 23, 1997, and recorded July 10, 1997. .`[n addition, the
fraudulent Corporation Assignment of Deed of Trust was never recorded

June 23, 2000, a fraudulent DOT was executed purportedly securing a loan of

327,000.00, which my wife and l never received, naming Household Finance Corporation

1 of California as Beneficiary and Housekey Finance Corp oration as Trustee; recorded

lune 30, 2000. `

lurie 28, 2000, a Full Reconveyance was recorded, executed by Arneriquest
Mortgage Co FKA Long Beach Bank, FSB FKA Long Beach Banl<: SSB, Trustee under
the DOT executed October 5, 1994 and recorded October 17, 1994-

l\/larch 14, 2002, a naudulent DOT was executed securing a loan of $197,500.00,
falsely naming Secured Bankers Mortgage Company (Partnersln`p under the laws of
California) as Lender, T.D. Service Co., a Califomia Corporation as Trustee, and
Defendant l\¢IERS, acting solely as a nominee for Lender and Lender’s successors and

assigns, and Beneficiary; recorded March 20, 2002.

 

 

 

DECLARATION OF ERIC M. MURPHY
lN SUPPORT OF PLA]NTIFFS’ VERIFIED
EX PARTE APPLICAHON
4

 

§

Case

|_1

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

5219-CV-00636-.]GB-SP DOCUm€nt 23-2 Filed 04/19/19 Page 5 Of 14 Page |D #2303

Secured Banl<ers Mortgage Company was never a Partnership under the laws of
Califomia. Secured Banl<;ers Mortgage Company was never qualified to do business in
California.

March 27, 2002, an SOT and Deed of Reconveyance was executed by Chase 1
Manhattan l\/lortgage Corporation under the DOT dated November 23, 1999, recorded
December 3, 1999, naming First Southwestern Title Company of California as Trustee,
Chase Manhattan Mortgage Corporation, as Beneflciary. Substituting Chase Manhattan
l\/lortgage Corporation, as Trustee; recorded lune 17, 2002.

April 23, 2002, a Full Reconveyance was recorded and executed by Housekey
Financial Corporation, as the purported Trustee under the fraudulent DOT recorded June
3 0, 2000.

September 5, 2003, a n‘audulent Grant Deed was executed and recorded
September 15, 2003. l\/ly Property was already granted to my wife and l via Quitclaim
Deed executed October 5, 1994 and recorded October 17, 1994.

Septernber 5, 2003, a DOT was executed by Fremont lnvestment and Loan as
Lender, l\/.[ERS as Beneficiary, and Fremont General Credit Corporation as Trustee;
recorded September 15, 2003.

January 7, 2004, an SOT and Full Reconveyance was executed by Secured
Bankers Mortgage Comp any, an unauthorized entity, named as the present Benenciary,
under the DOT recorded l\/larch 20, 2002, substitutes himself as Trustee, which was a

conflict of interest; this document was recorded January 13, 2004.

 

DECLARATION OF ERIC M. MU'RPHY
lN SUPPORT OF PLA]NTIFFS’ VERIF[ED
EX PARTE APPLICATION
5

 

s

~ Cas

10
11
12
13
14
15
16
17
is
19
20
21
22
23
24
25
26
27

28

;e 5:19-cV-00636-.]GB-SP Document 23-2 Filed 04/19/19 Page 6 of 14 Page |D #:304

January 15, 2004, Settlement date; Settlement Agent Gl\/,[AC states that settlement
charges to borrower is $59,470.40, loan payoff is $7,529.60; total amount due from
borrow $67,000.00. Principa;l amount of new loan $67,000.00. My wife and l never
received the refinance funds.

l\/ly wife and l decided to refinance our Property. During the refinance process, l
was requested by the Loan Officer to execute a ‘.‘Power of Attorney” where my signature
would only be necessary for the loan application and final loan documents

Sometime later, my wife and l discovered that half the pages in the loan
application were forged, not my signatures; loan amount of 3275,000.00.

October 10, 2005, a fraudulent DOT was executed securing a loan of $275,000.00,
naming Defendant MEGA, a California Corporation as Lender, Alliance Title Company
as Trustee, and Defendant MERS, acting solely as a nominee for Lender and Lender’s
successors and assigns, and Beneficiary; recorded October 19, 2005 .

October 20, 2005, my Credit Report reflects a Zero balance for a loan amount of
$229,500.00, provided by Fremont Investment and Loan.

October 21, 2005, an invalid SOT was executed by l\/IERS for Fremont lnvestment
& Loan as Beneficiary, naming Fremont General Credit Corp. as Trustee, under the DOT
executed September 5, 2003 and recorded Septernber 15, 2003. TlCOR Title lnsurance
Company, as Substitute Trustee; recorded Novernber 22, 2005.

November 22, 2005, a Full Reconveyance was recorded under the DOT dated

September 5, 2003 and recorded September 15, 2003.

 

DECLARATION OF ERIC M. MURPHY
lN SUPPORT OF PLA]NTIFFS’ VERIF[ED
EX PARTE APPLICATION
6

 

 

 

l`\

1 Ca.

10
11
12
13
14
15
16

17

19
20
21
22
23
24
25
26
27

28

 

 

e 5:19-cV-00636-.]GB-SP Document 23-2 Filed 04/19/19 Page 7 of 14 Page |D #:305

Septernber 29, 2006, a fraudulent Promissory Note and DOT was executed
purportedly securing a loan for $370,000.00, naming American Brol<ers Conduit as
Lender; recorded October 10, 2006. American Brokers Conduit did not legally exist as
an entity in 2006 and has never been legally incorporated in any state.

October 2, 2006, a fraudulent Grant Deed was executed; recorded October 10,
2006. l\/ly Property was already granted to my wife and l via Quitclaim Deed executed
October 5, 1994 and recorded October 17, 1994.

October 10, 2006, a Final Settlement Statement, reflecting that GMAC was paid
$274,530.19, Principal amount of new loan, $370,000.00., and cash to borrower of
$53,528.46,' which my wife and l never received ln addition, a settlement charge of
$41,941.35 to borrow is questionable; l don’t know why this charge was applied

October 20, 2006, an invalid SOT was executed by l\CERS under the DOT dated
October 10, 2005 and recorded October 19, 2005, naming GMAC as Lender; Executive
Trustee Services, LLC as Substitute Trustee.

October 27, 2006, a Full Reconveyance was recorded and executed by Executive
Trustee Services, LLC as Trustee under the D_OT dated October 10, 2005 and recorded
October 19, 2005, naming GMAC as-Lender.

About August 2, 2007, American Home l\/lortgage Colp, dba American Brol<ers
Conduit was issued a Temporary Order to Cease and Desist. The California Department

of Business Oversight found that Arnerican Brokers Conduit engaged in a pattern of

 

DncLAR'ArroN or ante M. in JRPHY
m sUPPoxr or PLArNrrFFs’ valuan
ax man APPchAnoN
7

 

-Ca

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

e 5:19-cV-00636-.]GB-SP Document 23-2 Filed 04/19/19 Page 8 of 14 Page |D #:306

forging real estate documents and selling interests therein to investors and ordered them
to cease and desist nom engaging in such conductl

Although, my wife and l were never late and our loan balances reflect zero on our
Credit Reports, we repeatedly submitted Loan Modification Applications, in an effort to
save our horne.

April 23, 2009, Arnerican Home Mortgage Servicing, lnc. mailed me a letter
stating “. . received a workout package regarding the above~referenced mortgage loan. . .
We appreciate the opportunity to be of assistance.”

l\/lay 5, 2010, Defendant OCWEN mailed me a letter stating “your home loan may
be eligible for a loan modification program...” 1

l\/[ay 25, 2010, a fraudulent Assignment of Deed of Trust was executed by MERS,
an unauthorized entity, as nominee for American Brokers Conduit, assigning the
beneficial interest to Defendant U.S. BANK under the fraudulent DOT dated September
29, 2006 and recorded October 10, 2006, naming LSl Division as Trustee; recorded July
7 , 201 0.

The Assignment is VOlD, because American Brolrers Conduit did not exist, and
therefore could not appoint MERS as its norninee, and therefore MERS had nothing to
assign.

July 9, 2010,.Chase mailed me a letter listing a history of my payments However,

my cashier checks from Chase to American Horne Mortgage Servicing, lnc. demonstrate

 

DECLARATION OF ERIC M. MURPHY
lN SUPPORT OF PLA]NT]PFS’ VERIFIED
EX PARTE APPLICATION
8

 

-Ca

L.O

10

11

12

13

14

15

16

18

19

20

21

22

23

24

25

26

27

28

LI]

 

e 5:19-cV-00636-.]GB-SP Document 23-2 Filed 04/19/19 Page 9 of 14 Page |D #:307

that September through'December 2009 payments was missing The letter states “Your
loan is paid through February 10, 2010.

Novernber 26, 2010, a fraudulent Notice ofDefault (“NOD”) was executed by an
unauthorized entity, Default Resolution Networl< Agent for the Beneficiary By:
ServiceLinl<t, its Agent Through ServiceLinl<; as Agent, through SPL lnc., as Authorized
Agent under the daudulent DOT dated September 29, 2006 and recorded October 10,
2006; recorded November 29, 2010.

Default Resolutio`n Networl<, LLC operated as a subsidiary of Fidelity National
Financial, inc. that surrendered November 17, 1987 and Novernber 30, 2006 doing
business in California, and Default Resolution Network, LLC was never qualified to do
business in California as a Limited liability Company.

December 20, 2010, an invalid SOT was executed by Defendant U.S.. BANK by
American Home Mortgage Servicing lnc., as Attomey in Fact, under the fraudulent DOT
dated September 29, 2006 and recorded October 10, 2006; Substitute Trustee is
Defendant PDS is C/O Defendant FIDELITY; recorded April 29, 2011.

April 16, 2011, a fraudulent Notice of Trustee’s Sale was executed by Defendant
PDS under the fraudulent DOT dated September 29, 2006 and recorded October 10,
2006; Sale Date: May 19, 2011; recorded Apri129, 2011.

April 25, 2011, my wife and 1 were approved a Loan Modification.

Apri129, 2011, a SOT was recorded by Defendant PDS as Trustee; Substitute

`frustee not named

 

DECLARATION OF ERIC M. M'URP}IY
lN SUPPORT OF PLAINTIFFS’ VERIF]ED
EX PARTE APPLICATION
9

 

 

1151

-Ca

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

_U)_

 

is 5:19-cV-00636-.]GB-SP Document 23-2 Filed 04/19/19 Page 10 of 14 Page |D #:308

March 20, 2012, a Notice ofRescission was executed by Fidelity National Title
Company, as agent for the Beneficiary, under a DOT that names American Brolrers
Conduit as Lender, recorded October 10, 2006J referencing a naudulent NOD recorded
November 29, 2010; recorded l\/larch 26, 2012.

May 15, 2012, American Horne Mortgage Servicing, lnc. (“AHl\/ISI”) mailed a
letter to me stating that it will be changing its name to Homeward Residential.

AHMSl/Homeward Residential knew that the issuer of the Promissory Note,
Arnerican Brolrers Conduit was a nonexistent entity and that therefore the note was
VOlD; yet, continued to press me for payments

October 3, 2012, chen Financial Corporation purchased Homeward Residential.
Defendant OCWEN, without inquiring into the facts surrounding my l\/lortgage,
Defendant OCWEN harassed me for payments

lvlarch 4, 2013, a letter from Defendant OCWEN stating the loan balance is
$249,375.23; despite, my zero balance owing on my Property.

September 12, 2013, a fraudulent Limited Power of Attorney executed by
IPMorgan Chase Banlr, N.A., as Master Servicer, and the Limited Power of Attorney
granted by US Bank, N.A as Trustee appoints Select Portfolio Servicing, Inc., as Sub-
Servicer; recorded May 1, 2015 .

I provided Proof of Payments to Defendant OCWEN from 2014-2018 and it

continued to send me Mortgage Account Statements stating Reinstatement Amounts,

 

DECLARATION OF ERIC M. MURPHY
IN SUPPORT OF PLA]NTIFFS’ VERIF[ED
EX PARTB APPLICATION
1 0

 

 

Ca

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

-UJ-

 

h 5:19-cV-00636-.]GB-SP Document 23-2 Filed 04/19/19 Page 11 of 14 Page |D #:309

when l was never late on my monthly payments Also, Defendant OCWEN sent 2-3
letters titled “l\lotice of Default” each month.

Defendant OCWEN has double billed my wife and l. Extorting us to pay or our
Property will be taken. My wife and l were continuously harassed

June 17, 2015, my Consumer Credit Report reflects that there is a zero balance for
a loan of $370,000.00, date of Origination: September 29, 2006; Amen`can Brokers
Conduit as Lender. Loan Serviced by Defendant OCWEN/Homeward Residential, TX
FIDELCPI. 355,873.00 was to be given to my_wife and 1, which we never received

November 2017, Defendant OCWEN stopped taking payments and claimed that
my wife and l were 7 months delinquent

December 14, 2017, an invalid SOT was executed by Defendant U.S. BANK, By
its Servic_er Defendant OCWEN; Substitute Trustee not named

December 5, 2017, a Califomia Declaration of Compliance pursuant to Civil
Code, section 2923 .55(c) was executed by Defendant OCWEN as Servicer for Defendant
U.S. BANK under fraudulent DOT dated September 29, 2006 and recorded October 10,
2006 and states “The mortgage servicer has exercised due diligence to contact the
borrower pursuant to California Civil Code, section 2923.55(1) to “assess the borrower’s
fmancial situation and explore options for the borrower to avoid foreclosure.” Thirty (3 0)
days, or more, have passed since these due diligence requirements were satisfied.”

J-anuary S, 2018, an invalid SOT was recorded under a fraudulent DOT dated

September 29, 2006 and recorded October 10, 2006, naming LSI Division as Trustee, and

 

DECLARATION OF ERIC M. I\EURPHY
IN SUPPORT OF PLAINT]:FFS’ VERIFIED
EX PARTE A_PPLICATION
1 l

 

 

 

125

Casl

10

12
13
14
15
16
17
18
19
20
l 21
22
23
24
25
26
27

2a

 

§ 5:19-cV-00636-.]GB-SP Document 23-2 Filed 04/19/19 Page 12 of 14 Page |D #:310

American Brokers Conduit as Lender, and MERS as Beneficiary; Defendant WESTERN
PROGRESSIVE as Substitute Trustee

lanuary 12, 2018 a fraudulent NOD was executed by Defendant WESTERN
PROGRESSIVE, an unauthorized entity, as Trustee for Beneficiary, under a fraudulent
DOT dated September 29, 2006 and recorded October 10, 2006; recorded Ianuary 17,
2013.

l\/iarch 19, 2018, Defendant OCWEN sent Plaintiffs a Payoff Quote of
5440,735.70, valid through A`pal 13, 2013.

April 30, 201 S, a Notice of Trustee’s Sale was executed by Defendant WESTERN
PROGRESSIVE, as Trustee for Beneficiary, under a fraudulent DOT dated September
29, 2006 and recorded October 10, 2006; Sale Date: May 31, 2018; recorded May l,
2018.

May 4, 2018, my wife and l faxed a Loan l\/lodification Package to Defendant
OCWEN, four (4) days later Defendant OCWEN places a foreclosure Sale Date of May
8, 2018, against my Property; dual tracking. Defendant OCWEN never sent my wife and
l documents stating that a foreclosure was ever initiated

l\/lay 8, 2018, l sent a Domestic Wire Transfer via Wells Fargo N.A. of 012,121.5 0
to cure the naudulent Default, in an effort to save my Property.

l\/lay ll, 2018, a Notice ofRescission was executed by Defendant WESTERN

PROGRESSIVE as Truste`e, Arnerican Brokers Conduit as Lender, and MERS as

 

DECLARATION OF ERIC M. MURPHY
lN SUPPORT 013 PLAINTIFFS’ VERIFIED
EX PARTE APPLICATION
12

 

 

'Ca

10
11

12

14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

~69-4

 

e 5:19-cV-00636-.]GB-SP Document 23-2 Filed 04/19/19 Page 13 of 14 Page |D #:311

Beneficiary under a fraudulent DOT dated September 29, 2006 and recorded October 10,
2006, referencing the NOD that was recorded lanuary 17, 2018; recorded May 16, 2018.

September 9, 2018, my wife and l were denied the Loan Modification.

October 15, 2018, Defendant OCWEN denied my wife and 1 a Loan Modification.

October 19, 2018, my Credit Report states zero balance of purported loan amount
of $370,000.00; originated September 29, 2006.

November 21, 2018, a California Declaration of Compliance pursuant to Civil
Code, section 2923.55(0) was executed by Defendant OCWEN as Servicer for Defendant
U.S. BANK under the ii*audulent DOT dated September 29, 2006 and recorded October
10, 2006, stating “'l`he mortgage servicer contacted the borrower to assess the borrower’s
financial situation and to explore options for the borrower to avoid foreclosure as
required by California Civil Code, section 2923.55. Thirty days, or more, have passed
since the initial contact was made.”

December 3, 2018, a fraudulent NOD was executed by Defendant WESTERN
PROGRESSIVE as Tmstee for Beneficiary, under a fraudulent DOT dated September 29,
2006 and recorded October 10, 2006; recorded December 5, 2018.

Although l made many attempts to resolve the problem that involved my account
with Defendant OCWEN, March 6, 2019, Defendant WESTERN PROGRESSIVE, an
unauthorized entity, executed a Notice of Trustee’s Sale; Sale Date: April 23, 2019.

As the aforementioned demonstratesj many entities collectively operated a

Mortgage Scherne for “Economic Gain”, with the intent to defaud my wife and my

 

DECLARATION OF ER_IC M. MURPHY
lN SUPPORT OF PLAlNTIFFS’ VERIPIE,D
EX PA_RTE A.PPLICATION
13

 

 

 

127

Cas

10
11
12
13
14
15
16
17

18

20
21
22
23
24
25
26
27

28

_Fl'\_`

 

5:19-cV-00636-.]GB-SP Document 23-2 Filed 04/19/19 Page 14 of 14 Page |D #:312

interest in our Property, causing fraudulent DOTS to be recorded in the Offlcial
Recorders in the office of the Recorder of San Bernardino County, California, claiming to
secure loans that my wife and l never received

ln addition, the l\/lortgage Scheme is evidenced by the many Full Reconveyances
recorded in the Official Recorders in the office of the Recorder of San Bernardino
County, California as to my Property.

More than half the aforementioned entities’ status with the Califomia Secretary of
State is either suspended ten (10) years or more due to Franchise Tax Board violations or
they have surrendered; demonstrating that their only purpose of operation was to defraud
the public.

The companies that initiated foreclosures against my Property never held
beneficial interest under the Mortgage or DOT; therefore, does not have standing to
foreclose

The undersigned, declare under penalty of perjury under the laws of the State of
Califomia that the foregoing is true and correct and that this Declaration was executed on

the 4th day of April 2019, at Rancho Cucamonga, Califomia.

177177111/0 QJ/

 

/
ERIC M. MURPHY, Declarant

 

 

DECLARATION OF ERIC M. MURPHY
]1\T SUPPORT OF PLAINTHFFS’ VER_lFlED
EX PARTE A_PPLICATION
14

 

